DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 3/21/2022 in which claims 21 – 40 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Priority
Acknowledgment is made of applicant's provisional application 61/880,771, filed September 20, 2013.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 31, and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims all recite language for their respective limitations which isn’t supported in the specification.  For instance, each of these claims recite, “wherein the predetermined time is dynamic on a query-by-query basis.”  Instead, what is believed to be meant by this claim is that the time is dynamically configured on a query-by-query basis.  A delay or a time cannot be both predetermined and dynamic at the same time unless there is a set of possible predetermined times where one is dynamically selected based on some parameter.  However, this scenario doesn’t appear to be supported in the specification.  Instead, a dynamic setting of the time is determined as supported in paragraph [0034] of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-27 30-36, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Haahr et al. US 8583675 B1 (hereinafter referred to as “Haahr”) in view of Rose et al. US 20130254308 A1 (hereinafter referred to as “Rose”).

As per claim 21, Haahr teaches:
A method for presenting recommended searches on search interfaces, the method comprising: 
receiving, at a client machine, a set of recommended searches associated with a set of search results of a search query (Haahr, column 5, lines 20-30 – The query suggestion engine 1010 determines suggested queries based upon the results 1008 and relationships between documents and queries); 
causing display of the set of search results (Haahr, column 9, lines 60-column 10, lines 3 – The processor can process instructions stored in the memory related to the search engine and can send information to the client device, through the network, to create a graphical presentation in a user interface of the client device (e.g., a search results web page displayed in a web browser));
after a predetermined time has elapsed (Haahr, column 30, lines 30-40 – suggested queries 8006a-d can be shown or hidden after a period of time), 
to cause display of the set of recommended searches (Haahr, column 30, lines 30-40 – suggested queries 8006a-d can be shown or hidden after a period of time);
that is caused to be displayed after the predetermined time (Haahr, column 30, lines 30-40 – suggested queries 8006a-d can be shown or hidden after a period of time)
after the predetermined time has elapsed (Haahr, column 30, lines 30-40 – suggested queries 8006a-d can be shown or hidden after a period of time)
Although Haahr teaches a user performing a designated action to display the suggested queries, a period of time before the suggested queries are presented, and that the suggested queries can be presented in a variety of formats including in an expandable menu or as a hidden feature in column 25, lines 35-40, Haahr doesn’t go into explicit detail about a predetermined time delay before a helper drawer is presented where the helper drawer can be further selected to show suggestions, however, Rose teaches:
causing display of a search query helper drawer (Rose, [0107], [0369] and [0370] – A drawer or overlay can be selected and expanded to present additional content or suggestions such as a ‘For You’ drawer)
the search query helper drawer … is configured to subsequently present the set of recommended searches that were previously not displayed (Rose, [0107], [0369] and [0370] – A drawer or overlay can be selected and expanded to present additional content or suggestions such as a ‘For You’ drawer),
 wherein the search query helper drawer is available to be activated … via a user activation (Rose, [0107], [0369] and [0370])
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Haahr’s invention as modified in view of Rose in order to include an actual drawer; an overlay or drop-down menu option tool is a known component in computer interfaces, and would yield the predictable advantage of the extra content to be displayed if the user clicks on or hovers over the overlay or drawer (Rose, paragraphs [0368]).
receiving the user activation of the search query helper drawer (Rose, [0107] – Means for detecting selection of a content pane by a user); and
in response to receiving the user activation, causing display of the set of recommended searches in the search query helper drawer (Rose, [0107] – Means for expanding or contracting the selected content pane, in response to the selection).

As per claim 23, Haahr as modified teaches:
The method of claim 21, wherein the user activation is one of the following: 
a click on the search query helper drawer, a tap on the search query helper drawer, hovering over the search query helper drawer, and a keypress to open the search query helper drawer (Haahr, column 30, lines 30-40).

As per claim 24, Haahr as modified teaches:
The method of claim 21, wherein the predetermined time is determined based on one of the following: 
a user-specified fixed time;
a set of actions of other users after submitting a same search query as the search query associated with the set of search results and the set of recommended searches, and prior actions of a user after submitting other search queries, wherein the user submitted the search query associated with the set of search results and the set of recommended searches (Haahr, column 30, lines 30-40).

As per claim 25, Haahr as modified teaches:
The method of claim 21, wherein the predetermined time is a first delay associated with a second delay, wherein the second delay is a recommended search query delay, wherein the set of recommended searches are displayed in the search query helper drawer after the recommended search query delay (Haahr, column 30, lines 30-40 – Suggested searches based on a delay is interpreted as a recommended delay, and inherently there are two delays where the second delay is based on the first delay because if the first delay is one minute before displaying the suggested searches, the second delay would have to be after one minute in order to close the suggested searches).

As per claim 26, Haahr doesn’t go into detail about drawers, however, Rose teaches:
The method of claim 21, further causing display of an animation of the search query helper drawer, wherein the animation comprises: 
a first animation of opening a drawer, an open drawer indicating an activation of the search query helper drawer, wherein the set of recommended searches are displayed in the search query helper drawer inside of the open drawer based on the first animation (Rose, [0107] and [0110] – Drawers can be opened or closed to provide extra content); or 
a second animation of closing the drawer, a closed drawer indicating a deactivation of the search query helper drawer (Rose, [0107] and [0110] – Drawers can be opened or closed to provide extra content).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Haahr’s invention as modified in view of Rose in order to include an actual drawer; this is advantageous because it allows the extra content to be partially viewed just like opening a drawer only half-way (Rose, paragraph [0107] and [0110]).

As per claim 27, Haahr doesn’t go into detail about overlays, however, Rose teaches:
The method of claim 26, wherein the set of recommended searches are displayed as an overlay over the set of search results for the search query (Rose, [0370] – Overlays can be given as a “for you” feature.  Paragraph [0380] – Overlays present multiple alternatives); or 
wherein the set of recommended searches are displayed in the search query helper drawer inside of the open drawer based on the first animation (Rose, [0107] and [0110]).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Haahr’s invention in view of Rose in order to include an overlay; overlays are a known technique used in similar devices to include alternative options for users (Rose, paragraph [0370]).

Claims 30, 32-35 are directed to a system performing steps recited in claims 21, 23-26 with substantially the same limitations.  Therefore, the rejections made to claims 21, 23-26 are applied to claims 30, 32-35.

Claim 36 is directed to a system performing steps recited in claim 26 with substantially the same limitations.  Therefore, the rejection made to claim 26 is applied to claim 36.

Claims 37, 39, and 40 are directed to a storage device performing steps recited in claims 21, 23-26 with substantially the same limitations.  Therefore, the rejections made to 21, 23-26 are applied to claims 37, 39, and 40.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Haahr in view of Rose and further in view of Cone et al. US 20070180401 A1 (hereinafter referred to as “Cone”).

As per claim 28, Haahr as modified doesn’t go into detail about displaying the suggestions at a particular location, however, Cone teaches:
The method of claim 21, the method further comprising: 
causing display of the search query helper drawer at a particular location on a screen (Cone, [0022] – Positions of filtered results are interpreted as screen locations for user interactions (i.e. If a user clicks on a particular result in a ranked list, the user has taken part in an interaction corresponding to a screen location).  The system records which results user’s access, wherein the results correspond to locations on the screen since they are ranked in a list.  Paragraphs [0105] and [0106] – Keyword suggestions are placed either at the top or bottom of search results when the search results have either good or poor scores respectively, wherein good or poor scores are indications of users’ selections of particular results in particular screen locations).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Haahr’s invention as modified in view of Cone in order place suggestions in accordance with past user interactions; this is advantageous because it puts suggestions in a place as an indicator to the user that the search results either are or aren’t popular (Cone, paragraph [0105] and [0106]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Haahr in view of Rose and further in view of Bhattacharjee et al. US 8548981 B1 (hereinafter referred to as “Bhattacharjee”).

As per claim 29, Haahr as modified doesn’t go into detail about tracking search suggestions, however, Bhattacharjee teaches:
The method of claim 21, the method further comprising: 
tracking interactions with the search query helper drawer as an indication of success rate of the set of recommended searches (Bhattacharjee, column 20, lines 60-67 – Performance indication can include interactions with a query suggestion.  This can be in the form of a click-through rate of a suggestion).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Haahr’s invention as modified in view of Bhattacharjee in order to track interactions of a user on suggestions.  Tracking suggestions is a known technique in the field of improved personalized searches which has been used as an indicator of performance for the particular feature of recommendations and is advantageous for improving searches (Bhattacharjee, column 20, lines 60-67).

Allowable Subject Matter
Claims 22, 31, and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 3/21/2022 have been fully considered but they are not persuasive.  Applicant’s arguments begin on page 13 of Remarks where there are a total of 2 specific arguments.  Each specific argument is addressed below.

Arguments:  Applicant argues in Remarks on page 14 that the prior art doesn’t adequately teach a search query drawer that is caused to be displayed – without presenting the set of recommended searches – after a predetermined time has elapsed; and (2) the same search query drawer that is available to be activated only after the predetermined time has elapsed.
	In Response:  Applicant appears to only argue against Rose specifically.  Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Reference Haahr was used to teach the delay is presentation.  A combination of that feature with Rose would allow for a drawer (as recited in Rose) to be presented in a delayed fashion.  Paragraph(s) [0034] and [0035] of the specification describe(s) delays of a helper drawer with query suggestions.  Based on a reasonable interpretation in view of the specification, the prior art of record teaches the claimed limitation.  Further clarification was given in claim 22 which has been labeled as potentially allowable.  Therefore, Applicant could clarify claims by moving claim 22 into the independent claims and correcting the 112 issue for an allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeh et al. US 20150161256 A1 teaches in Abstract, a GUI for providing personalized recommendations of popular search queries.
Huang et al. US 20140244629 A1 may select a communication link for additional search assistance (paragraph [0077]).
Finkelstein et al. US 20140143268 A1 teaches in paragraph [0037], that search query suggestions may be embedded within a search results web page.
Satyanarayana et al. US 20130086509 A1 teaches in paragraph [0055], that alternative query suggestions can be displayed in any location within the search results screen.
Cullis et al. US 6078916 A teaches in column 4, lines 18-25, that additional key terms can be suggested for addition to a search query.
Larsen et al. US 20110119754 A1 teaches a delay in presenting a button which the user can select in at least paragraph [0057].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 23, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152